UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4136



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY ALLEN ADAMS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:04-cr-10064-jpj)


Submitted:   October 18, 2006             Decided:   November 8, 2006


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick T. Heblich, Jr., FREDERICK T. HEBLICH, JR., P.C.,
Charlottesville, Virginia, for Appellant. John L. Brownlee, United
States Attorney, Anthony P. Giorno, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tony   Allen   Adams,   Jr.   pled   guilty    to   one    count   of

assault, in violation of 18 U.S.C. § 113(a)(6)(2000), and one count

of intimidation of a witness, in violation of 18 U.S.C. § 1512(b)

(2000).   On appeal, he claims the district court abused its

discretion in denying his motion to withdraw his guilty plea.

Because we do not find an abuse of discretion, we affirm.

          We review the district court’s denial of the motion to

withdraw the guilty plea for an abuse of discretion.                   United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).              Withdrawal

of a guilty plea is not a matter of right.              Id. (citing United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991)).          The defendant

bears the burden of showing a “fair and just reason” for the

withdrawal of his guilty plea.     Fed. R. Crim. P. 11(d)(2)(B).         “[A]

‘fair and just’ reason . . . is one that essentially challenges

. . . the fairness of the Rule 11 proceeding.”            United States v.

Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).                       An

appropriately conducted Rule 11 proceeding, however, raises a

strong presumption that the guilty plea is final and binding.                Id.

Courts consider six factors in determining whether to permit the

withdrawal of a guilty plea:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or otherwise involuntary;
     (2) whether the defendant has credibly asserted his legal
     innocence; (3) whether there has been a delay between
     entry of the plea and filing of the motion; (4) whether
     the defendant has had close assistance of counsel;

                                  - 2 -
     (5) whether withdrawal will cause prejudice to the
     government; and (6) whether withdrawal will inconvenience
     the court and waste judicial resources.

Ubakanma, 215 F.3d at 424 (citing Moore, 931 F.2d at 248) (footnote

omitted).

            Because   the   Rule   11   proceeding   was   appropriately

conducted, there is a presumption that Adams’ guilty plea was final

and binding.     Adams failed to show his plea was anything but

knowing and voluntary.      He also failed to show he was actually

innocent of the offenses or that his counsel was ineffective.

            Accordingly, we affirm the convictions and sentence.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                   - 3 -